Citation Nr: 1202942	
Decision Date: 01/26/12    Archive Date: 02/07/12

DOCKET NO.  06-24 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for ulcerative colitis. 

2.  Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for ileostomy surgery.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1952 to January 1954. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from both a February 2006 and a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona and Cleveland, Ohio, respectively.  

In September 2008, the Veteran was afforded a personal hearing before the undersigned.  The Veteran's representative failed to appear at this hearing and the Veteran chose to proceed with the hearing without representation.  A transcript of the hearing has been reviewed and is of record. 

The Board remanded the case in March 2009 and April 2010.  However, as there has not been substantial compliance with the remand directives, the appeal must be remanded again.  Stegall v. West, 11 Vet. App. 268 (1998).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

When the Board last reviewed the case, it noted that the Veteran submitted a letter in November 2009 regarding his hospitalization in 1980 for ulcerative colitis, indicating that he was hospitalized at Scottsdale North, not Scottsdale Memorial.  While the RO requested the Veteran's records from Scottsdale North Hospital on two separate occasions, the time period in question (1980) was not specified nor was there any response of record documented from the Hospital, as per the April 2010 remand directive.  As such, another request for those records should be made on remand.  38 C.F.R. § 3.159(c)(1).  Further, if the records are unavailable, the RO must inform the Veteran of this fact.  38 C.F.R. § 3.159(e).    

When the Board last reviewed the case, it also noted the Veteran's credible testimony and correspondence of record regarding his in-service experiences and reported onset of symptoms, to include seeking treatment for blood in his stool during service.  The Board further noted the Veteran's wife reported that she met the Veteran shortly after he was discharged from service, and he had problems with rectal bleeding and bloody stools, which continued for years, and thus he sought private treatment.  In light of the history as reported by the Veteran and his wife, the Board remanded the claim to obtain a medical opinion.  

The Veteran was afforded a VA examination in August 2010 after which the examiner determined that it was not at least as likely as not that the Veteran's ulcerative colitis had its onset in service or was related to any in-service disease or injury.  In providing the opinion, the examiner based his determination on the "fact that there is nothing in the service medical records to support this, nothing indicative of gastrointestinal bleeding or diarrhea."  He further opined there was no evidence in the post-service medical records of ongoing problems immediately after service or of any definite diagnosis until 1980 or later.  

While the Veteran's service treatment records are silent for any complaints, treatment, or diagnoses of gastrointestinal problems, the Board cannot reject lay evidence simply because it is not accompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1371 (Fed. Cir. 2007).  The Board specifically noted in the prior remand that the Veteran's credible testimony as to his in-service symptoms and those experienced shortly after separation was the reason for obtaining the medical opinion.  As such, another opinion addressing the etiology of the Veteran's ulcerative colitis, to include consideration of his credible history, is necessary to make a determination in this case.    

The August 2010 VA examiner's opinion is also inadequate regarding the Veteran's claim under 38 U.S.C.A. § 1151.  The examiner offered an opinion, but then qualified it by stating that he had no expertise in the area of surgery and requested the Veteran's records be reviewed by a qualified surgeon in order to provide the opinion.  As that opinion was not obtained, another opinion is necessary to make a determination in this case.  38 C.F.R. § 3.159(c)(4).    

Finally, since the issuance of the most recent supplemental statement of the case in October 2011, multiple statements from the Veteran addressing his claims for service connection and 38 U.S.C.A. § 1151 were added to the claims file, and the RO has not considered these statements, nor did the Veteran or his representative waive consideration by the RO.  Thus, the additional evidence must be considered by the RO.  38 C.F.R. § 20.1304.

As there has not been substantial compliance with the remand directives, the appeal must be remanded again.  Stegall, 11 Vet. App. at 268.

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO/AMC should attempt to obtain the Veteran's private treatment records dated in 1980 from Scottsdale North Hospital regarding his claimed treatment for ulcerative colitis.  If there are no records are available or no response is received, that must be documented in claims file, and the RO/AMC must inform the Veteran of this fact.

2.  Thereafter, the RO/AMC should refer the Veteran's claims file to a gastroenterologist for further review and comment.     

The examiner is requested to provide opinions as to the following matters:

a.  Is it at least as likely as not (i.e., probability of 50 percent) that the Veteran's ulcerative colitis had its onset during active military service or is related to in-service disease or injury. 

In providing an opinion for question a, the examiner must consider the following:  the Veteran's credible testimony that he sought treatment several times during service for having blood in his stool his spouse's credible statement that he was having problems with rectal bleeding and bloody stools shortly after discharge from service, which continued for a few years, and he sought private medical treatment.   

b.  Regarding the March 1993 ileostomy, is it at least as likely as not (i.e., probability of 50 percent) that additional disability beyond the natural progress of disease for which care was furnished resulted? 

If the Veteran has additional disability as a result of the March 1993 surgical procedure, is it at least as likely as not (i.e., probability of 50 percent) that such additional disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical care? 

Additionally, did VA fail to exercise the degree of care that would be expected or a reasonable health care provider; or is any additional disability the result of an event not reasonably foreseeable? 

In providing an opinion for question (b), the examiner is requested to consider the August 2010 VA examiner's finding of an additional disability as a result of the surgery, specifically, chronic pain around the anal area.  

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  Upon completion of the above, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case which includes consideration of the evidence associated with the record since the October 2011 SSOC and any evidence associated with the record in connection with the current remand and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



